Title: Thomas Jefferson to Burwell Bassett, 17 June 1811
From: Jefferson, Thomas
To: Bassett, Burwell


            
              Dear Sir
              Monticello June 16 17. 1811.
            
            I have lately recieved a letter from Monsr Beauvois of Paris, a literary friend & acquaintance of mine, who passed several years in the US. of which letter I give an extract on the next leaf. I am anxious to serve him in the case there stated, but find it necessary first to obtain correct information of the facts and transactions which have taken place in the case in this country, and the present state of things respecting it the case. I believe none of my old acquaintances in the county of N. Kent are now living there, and therefore I have presumed to ask your friendly aid in obtaining the information necessary to enable me to act understandingly for my friend. I have hoped that your acquaintance in that county might put it in your power to obtain the information I seek, without much trouble and that I might so far presume on our mutual acquaintance as to sollicit this favor, which will be considered as an obligation. Accept in the mean time the assurances of my great esteem and respect.
            
              Th:
              Jefferson
           